Title: To George Washington from Gouverneur Morris, 18 April 1794
From: Morris, Gouverneur
To: Washington, George


          
            My dear Sir
            Sainport [France] 18 April 1794.
          
          In a Letter which I had the Honor of writing to you on the 10th of January 1793, I gave
            you some Traits respecting Mr Westerman, and as my public Dispatches had already
            communicated the Plans of Mr Danton, you will not have been surpriz’d at what has lately
            happened to them. I wrote to you on the 25th of June that those
            who rul’d the Roast had just Ideas of the Value of popular Opinion. Also that should
            they reach a Harbor it would be as much by good Luck as by good Management, and that at
            any Rate Part of the Crew would be thrown overboard. Those I had then particularly in
            View were Chabot & Company of which Company a Part still exists. On the Eighteenth of October I gave you a short View of the nature of
            the then Government, and added what seem’d to be the probable Termination. I therein
            observd that whether France would pass to that Point thro the Medium of a Triumvirate,
            or other small Body of Men seem’d as yet undetermin’d but that I thought it most
            probable she would. At that Period Things were wound up very high, and ever since the
            utmost Uncertainty has prevaild as to the Stroke which would be given. I enclose herein
            a Copy of what I wrote on the twelfth of last Month⟨,⟩ since which both the Dantonists
            and Hebertists are crush’d. The fall of Danton seems to
            terminate the Idea of a Triumvirate⟨.⟩ The Chief who would in such Case have been one of
            his Colleagues has wisely put out of the Way a dangerous Competitor. Hence it would seem
            that the High road must be laid thro the Comité de Salut public: Unless indeed the Army should meddle. But as to the Army no
            Character seems as yet to have appeard with any prominent Feature; neither is there so
            much Discipline as would give an aspiring Character just Ground of Hope. It is a
            wonderful Thing Sir that four years of Convulsion among four and twenty Millions of
            People has brought forth no one either in civil or military Life whose Head could fit
            the Cap which fortune has woven. Roberspierre has been the most consistent, if not the
            only consistent. He is one of those of whom Shakespeare’s Cæsar speaks to his
            frolicksome Companion. “He loves no Sports as thou dost Anthony.”  There is no Imputation against him for Corruption. He is far from rich, and still
            farther from appearing so. It is said that his Idol is Ambition; but I think that the
            Establishment of the Republic would (all Things considered) be most suitable to him.
            Whether he thinks so is another Question which I will not pretend to answer, nor how far
            such Establishmt may appear to him practicable. If it be supposed that a Man in his
            situation should absolutely despair of the Republic, and have so much Diffidence either
            in his Abilities, or his Influence, as to despair also of obtaining, much less of
            preserving the supreme Power, then it might be supposd that Danton’s Plan would be by
            such Person carried into Execution. Yet all this Supposition is but conjectural
            Foundation of new Conjecture. And what are the Allies about? Forming Schemes to be
            executed if they should continue to be Allies. I am dear Sir
            very truly yours.
          
            Gouv. Morris
          
        